DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Specification
The disclosure is objected to because of the following informalities:
In at least the detailed description the terms top portion and bottom portion and their respective indicator numbers (3 and 4) are switched at several points; Examiner suggests a careful revision.
Indicator number 28 is used for two separate structures “supporting structure” and “cavities”; Examiner suggests a careful revision of the specification in combination with a respective revision to the drawings (Figures 3 and/or 6).
Numeral 23 is recited as indicating pegs but Figure 1 appears to show recesses.
In the specification there appears to be a supporting structure 28 comprised of a stanchion 6 comprised of two halves 7 and 7’, several other elements making up an assembly and the device which would be the entire apparatus being held together by a threaded bolt (31), however the drawings depict a single half of the stanchion receiving the threaded bolt.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both supporting structure and cavities.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1-2 is/are objected to because of the following informalities:
At line 11 of claim 1, “one such groove” should be replaced with “one of said grooves”.
At line 14 of claim 1, “cutting track” should be replaced with “cutting track assembly”.
At line 17 of claim 1, “cutting track,” should be replaced with “cutting track assembly,”.
At lines 17-18 of claim 1, “said protrusions,” should be replaced with “said two protrusions,”.
At line 18 of claim 1, “cutting track” should be replaced with “cutting track assembly”.
.
Appropriate correction is required.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616